Citation Nr: 0735346	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 05-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and major depression. 


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 until December 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown during 
service.

2.  An acquired psychiatric disorder was not manifested until 
many years after service separation.

3.  The weight of evidence does not show that the veteran's 
acquired psychiatric disorder is related to active duty 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, including bipolar disorder 
and major depression, was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and in-patient records.  In addition, the 
appellant was afforded a VA medical examinations in May 1985 
and March 2005.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim
 
The veteran seeks service connection for an acquired 
psychiatric disorder, including bipolar disorder and major 
depression, essentially claiming that his psychiatric 
disorder developed while he was in service. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is against the claim and the appeal will be denied. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

That an injury or event occurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service medical records indicate that the veteran was 
provided a mental health evaluation in October 1975. The 
examiner found the veteran's mood to be mildly depressed, but 
not significant enough to represent a potential suicide 
threat or require hospitalization. The examiner found no 
evidence of any personality, character or behavior disorders 
during the interview. No evidence of delusions, 
hallucinations or psychosis was found. 

The veteran was diagnosed with gross stress reaction, 
partially due to his work and partially due to his home 
situations. The veteran was also examined in November 1975 
for a drug exemption program. No indications of a psychiatric 
disorder were noted. Based on the evidence, the Board finds 
no evidence of a chronic psychiatric disorder during military 
duty.

The veteran's record indicates that he did not seek treatment 
for a psychiatric disorder for several years following 
service. The first indication of psychiatric symptomatology 
was dated in January 1984, nearly 10 years after discharge.  
The Board finds that the multi-year gap between separation 
from service and first indication of psychiatric complaints 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, the evidence also does not show a medical nexus between 
the veteran's military service and psychiatric 
symptomatology.  Specifically, the veteran was provided a VA 
examination in May 1985. The VA examiner reported that the 
veteran was initially evaluated by VA for ongoing psychiatric 
treatment in January 1984. At that time, his examiner 
diagnosed the veteran with ego-dystonic homosexuality and a 
character disorder, as well as moderate drug abuse. 

The veteran returned to VA for psychiatric evaluation in 
December 1984, after failing to report for treatment in the 
interim, and was found to not meet the diagnostic criteria 
for a major depressive episode and to not require ongoing 
hospitalization. The veteran's discharge diagnosis at that 
time was sociopathic personality disorder with malingering. 
That examiner also found that the veteran was working hard to 
obtain disability compensation and opined that to be the 
reason the veteran sought admission.

The May 1985 VA examiner found whether the veteran actually 
felt depressed to be unclear, but did find him able to 
describe chronically feeling frustrated with his life. The 
veteran was clearly not psychotic at examination. The 
examiner found the veteran to have strong anti-social 
features and a character disorder. The veteran had 
narcissistic character traits, ego-dystonic homosexuality and 
a history of substance abuse. The examiner found no evidence 
of a major psychotic diagnosis and noted that he was strongly 
motivated to obtain compensation. In January 1986, the 
veteran was diagnosed by VA as having a mixed character 
disorder with antisocial and narcissistic features, as well 
as polysubstance abuse.

The veteran was found by VA to be positive for the mood of 
dysphoria in August 1993; however, his Axis I diagnoses was 
not for depression, but rather for cocaine, cannabis, and 
alcohol dependence. The veteran reported that his cocaine use 
was self-medication to elevate his mood. 

The Metropolitan Center Medical Group performed an 
examination of the veteran in July 1994, where he was 
diagnosed with bipolar disorder, manic type, by history and 
cocaine dependence in remission, by history. The examiner 
found there to be no evidence of a severe depression or other 
severe disturbance in mood. 

The veteran was provided a mental health assessment by VA in 
September 2002. The examiner found him to have bipolar 
disorder, depressed; substance induced mood disorder; a not 
otherwise specified personality disorder; alcohol abuse; 
cocaine abuse and cannabis abuse. 

Another mental status examination was provided to the veteran 
in October 2002, by M.E.D., PhD. The veteran complained of 
cycling mood swings. The veteran was diagnosed with bipolar I 
disorder and a history of drug abuse/dependence. The veteran 
was also diagnosed with a personality disorder that was not 
otherwise specified. 

A VA examination was provided to the veteran in March 2005, 
which included a review of the veteran's claims file. He 
reported moodiness and depression, which increases when he is 
stressed. He was alert and oriented with no overt evidence of 
a thought disorder. The examiner found the interview to not 
support the presence of bipolar disorder and the weight of 
the evidence to not support a diagnosis of bipolar disorder. 

The examiner also found that although the veteran has carried 
the diagnosis of bipolar disorder, it generally appears to 
have come into the record as history reported by the veteran 
and as rule out determinations on other diagnoses. The 
examiner determined that the veteran had been diagnosed with 
bipolar disorder one time, but found the diagnosis to be 
unclear as to what the veteran's symptoms were at that time. 
The only clear evidence of a possible diagnosis of bipolar 
disorder was the elevation of the bipolar manic scale on of 
his tests, but the examiner found that evidence to not 
outweigh the evidence that he did not have the disorder. The 
veteran was also found to have a long history of alcohol and 
cocaine addiction 

The March 2005 examiner further opined that the veteran's 
record also indicated that the veteran has a personality 
disorder. The examiner found that the circumstances 
surrounding his addiction and personality disorder were 
likely to have been the cause of his depression, a finding 
supported by the veteran's 1975 in-service evaluation. The 
veteran's 1975 diagnosis of gross stress disorder was noted 
to no longer be in use, but to be most analgous to an 
adjustment disorder with mixed emotional features. The 
examiner found that disorder to not be present at the time of 
examination. 

The March 2005 examiner found the evidence insufficient to 
support a finding of bipolar disorder. Instead, the veteran 
was found to have a personality disorder, which creates 
circumstances and consequences significant in creating 
depression. The veteran's drug addiction and alcoholism 
creates similar circumstances and consequences. The veteran's 
personality disorder, drug addiction and alcoholism were 
found to lead to dysthymic depression, which was likely to be 
present.

The examiner also noted that personality disorders are long 
term developmental problems that begin early in life, in this 
case prior to his entrance into the marines. The examiner's 
principal diagnosis was an antisocial personality disorder 
with narcissistic personality, as well as alcohol and cocaine 
dependence. Dysthymic disorder was also found, as secondary 
to the other disorders.  However, the examiner did not 
related the veteran's psychiatric pathology to active duty.

This examination is of high probative value, especially 
considering that the examiner reviewed the claims file, 
specifically discussed information contained in the file, 
examined the veteran and obtained a history from him. There 
is no indication that the VA examiner was not fully aware of 
the veteran's past medical history or that he misstated any 
relevant fact. The record indicates that the veteran 
continues to receive treatment from VA. 

The veteran received a private psychiatric evaluation in July 
2005 from J.H., M.D. with the Brentwood Hospital. The veteran 
was found to be alert and oriented, with a depressed mood. 
The examiner's diagnostic impressions were of alcohol 
dependence, cocaine dependence, marijuana abuse and bipolar 
disorder, Type I, Mixed, by history. 

The veteran was subsequently admitted for treatment for 
chemical dependency. A progress note made during the 
veteran's admission found the veteran to acknowledge 
significant psychological distress, while exaggerating his 
difficulties. After testing, the examiner found the veteran's 
score to be indicative of bipolar disorder. However, no 
medical nexus evidence was provided by his examiners 
supporting a connection between any current psychiatric 
symptomatology and the veteran's service. The record is also 
unclear as to records were available for the examiners to 
review when making their determinations.  

The record is mixed as to whether the veteran currently has 
an acquired psychiatric disorder. The March 2005 VA 
examination finding that the veteran did not have bipolar 
disorder, but did have a dysthymic disorder as secondary to 
his personality disorder and alcohol and cocaine dependence, 
provides the most probative evidence regarding the veteran's 
claim, since the examiner was able to review the veteran's 
claims file and examine him. 

The records available to the other examiners for review prior 
to their evaluations are unknown. Furthermore, even if the 
veteran were found to have a current acquired psychiatric 
disorder, the medical evidence of record does not include any 
findings of a medical nexus that would etiologically relate 
any of his psychiatric symptomatology to his service. 

Additionally, although the record indicates that the veteran 
may have a personality disorder, the law provides that 
personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted. See 38 C.F.R. §§ 3.303, 4.9, 4.127. 

The veteran has provided medical treatise information, which 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998). However, the 
Court has held that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996). 

The only other evidence provided as to a medical nexus is the 
veteran's statements of his own belief. Although the veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the veteran's has an 
acquired psychiatric disorder that can be attributed to his 
service is a medical question, requiring a medical expert. 
The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.

The veteran has not provided any competent evidence that 
would etiologically link his claim of a psychiatric disorder 
with military service or otherwise show a relationship. 
Therefore, the appeal is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and major depression, is 
denied.



____________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


